Citation Nr: 1035163	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-22 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a seizure disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to April 1967, 
including combat service in the Republic of Vietnam.  He received 
the Air Medal, Distinguished Flying Cross, and Purple Heart 
Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In that decision, the RO denied entitlement to 
service connection for epilepsy and a heart condition.

The Veteran testified before the undersigned at an August 2010 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116 (West 2002), the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C.A § 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for those 
diseases.  Those regulations will take effect on that date that a 
final rule is published in the Federal Register.  Until that 
time, VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
contains at least one claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or claim 
that has been stayed will be resumed.  

As the Veteran has been diagnosed as having ischemic heart 
disease and is presumed to have been exposed to herbicides during 
his service in Vietnam, his claim for service connection for a 
heart disability is subject to this stay.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2009).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  

During the August 2010 hearing, the Veteran testified that he was 
being treated at a VA facility in Manchester, New Hampshire for a 
seizure disability, however he did not identify the VA facility.  
As VA is on notice that there may be additional VA treatment 
records that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these records 
are relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In addition, in light of the Veteran's contentions and the state 
of the record, the Board finds that a VA examination is necessary 
to determine whether it is at least as likely as not that the 
Veteran's seizure disorder is related to or had its onset during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name of 
any VA facility in Manchester, New 
Hampshire where he has received treatment 
for a seizure disability, to include the 
dates of any such treatment.  Obtain and 
associate with the claims file all VA 
treatment records sufficiently identified 
by the Veteran. 

2.  After obtaining any pertinent, 
outstanding records, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any seizure disorder found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be 
reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's seizure disorder had its onset 
during service or developed within one 
year of his discharge from active service.  

The rationale for all opinions expressed 
should be provided in a legible report.  

3.  Then readjudicate the appeal.  If any 
benefit on appeal remains denied, the 
Agency of Original Jurisdiction should 
issue a supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

